f   -'   ·-


                                                                                                                                                                      9
          AO 2458 (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                                (For Offenses Committed On or After November I, 1987)
                                               v.
                                Bertha Enriquez-Santos                                          Case Number: 3: l 9-mj-20868

                                                                                               Dana M. Grimes
                                                                                               Defendant's Allorney


          REGISTRATION NO. 53951308
          THE DEFENDANT:
             pleaded guilty to count(s) _I__
                                           of_C_om_.!_p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              D was found guilty to count( s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                   Nature of Offense                                                                     Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                           1

              D The defendant has been found not guilty on count(s)
                                                                                            -------------------
              0 Count(s)                                                                        dismissed on the motion of the United States.
                             ~---------------~


                                                                           IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         D TIME SERVED                                      ~ __L_/_~-~------ days
              ~ Assessment: $10 WAIVED                     ~ Fine: WAIVED
              ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                                                             charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Friday, February 15, 2019
                                                                                             Date of Imposition of Sentence


          Received
                       ~ousM-;-----f-IL_E_D                                    ___           HO 0    BLE KAREN S. CRAWFORD
                                                                                             UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy
                                                         I   Feb 15 2019
                                                       CLERK, U.S. DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                           3:19-mj-20868
                                                    BY          s1er1eaa           DEPUTY
